[Cite as State v. Thompson, 2013-Ohio-2534.]



                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                      No. 98955



                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                              REPINTOE THOMPSON
                                                     DEFENDANT-APPELLANT




                                          JUDGMENT:
                                           AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                             Case Nos. CR-557987 and CR-558722

        BEFORE: Stewart, A.J., Kilbane, J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                    June 20, 2013
ATTORNEY FOR APPELLANT

Thomas A. Rein
Leader Building, Suite 940
526 Superior Avenue
Cleveland, OH 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Mary Weston
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} Defendant-appellant Redintoe1 Thompson entered into a plea agreement for

two cases both in connection with the robbery of a Family Dollar store. On two separate

occasions, Thompson and two codefendants participated in the armed robbery of a Family

Dollar store where Thompson was employed at the time. For each case, Thompson pled

guilty to fourth degree felonies of attempted robbery in violation of R.C. 2923.02 and

2911.02(A)(3). On June 13, 2012, the trial court sentenced Thompson to 15 months in

prison for each case. The sentences were ordered to run consecutively for a total of 30

months confinement. In this appeal, Thompson’s sole assignment of error argues that the

trial court ordered consecutive sentences without making the appropriate findings

required by R.C. 2929.14. For the reasons that follow, we affirm.

       {¶2} Am.Sub.H.B. No. 86, which became effective on September 30, 2011,

revived the requirement that trial courts make certain findings before imposing

consecutive sentences for felony convictions.           State v. Jones, 8th Dist. No. 98371,

2013-Ohio-489,  17.

       R.C. 2929.14(C)(4) permits the court to impose sentence on multiple prison
       terms consecutively if it finds that (1) a consecutive sentence is necessary to
       protect the public from future crime or to punish the offender and (2) that
       consecutive sentences are not disproportionate to the seriousness of the
       offender’s conduct and to the danger the offender poses to the public. In
       addition to these two factors, the court must find any of the following:


        The trial record reflects defendant-appellant’s name has also been spelled “Repintoe” (as
       1


captioned in this appeal), “Redinto,” and “Repinto.” However, in letters to the trial court from and
about appellant, his name is spelled “Redintoe,” so we surmise that this is the proper spelling.
       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

State v. Jarrett, 8th Dist. No. 98759, 2013-Ohio-1663.

       {¶3} Thompson’s sole assigned error is without merit because the transcript from
the sentencing hearing reveals that the trial court made the required findings before
imposing consecutive sentences. In State v. Goins, 8th Dist. No. 98256, 2013-Ohio-263,
this court held that a trial court is not required to use “talismanic words” to comply with
the guidelines and factors for sentencing. Although specific words are not required, the
sentencing transcript must clearly show the appropriate findings necessary to impose
consecutive sentences.

       {¶4} At the sentencing hearing, Thompson’s lawyer spoke on his client’s behalf

focusing on the friends and family members in support of Thompson. Counsel also

asked the court to consider that Thompson showed remorse for his actions and had a

limited, nonaggressive role in the robberies.

       {¶5} The record reflects that the court reviewed the entire case file for each of the

two cases.   The court examined the presentence investigation report as well as the

statutory guidelines for felony sentences. Lastly, the court acknowledged the disparity in

sentences among all three defendants involved in the robbery, one of whom faced a

significantly lighter punishment because she had no criminal past.
       {¶6} The trial court found that consecutive sentences were necessary under the

circumstances.     The court satisfied the first and second requirements under R.C.

2929.14(C)(4) when it found that consecutive sentences were needed for punishment

purposes, and that the consecutive nature of the sentences reflects the seriousness of

Thompson’s conduct. The court stated:

       Court: I have imposed a discretionary consecutive time * * * the

                     defendant’s criminal history shows consecutive terms are

                     needed to protect the public, and also the harm is such that a

                     single term would not adequately reflect the seriousness of his

                     conduct in this matter.

 The court focused on the fact that Thompson had returned to a life of criminal activity

despite his past involvement with the criminal justice system. In 1991, Thompson was

sentenced to prison after being convicted of aggravated murder where he served 18 years

confinement.     The trial court expressed the need to punish Thompson for reentering a

life of crime after regaining his freedom.     The court further stated:

       Court: I would have hoped that his term in prison * * * would have

                     prevented him from returning to this lifestyle so quickly;

                     however, that’s not the case.

       {¶7} Lastly, the third and final requirement of R.C. 2929.14(C)(4) is satisfied.

The court focused on Thompson’s history of criminal conduct stating that his history

demonstrated a need to protect the public from future offenses.      The court found:
      Court: The defendant does have a long criminal history. He was involved
                   also in an aggravated murder charge in 1991 where he served
                   18 years, apparently. He was out only for a brief period of
                   time before he started engaging in this type of conduct.

The court found that consecutive sentences were necessary as Thompson posed a future

threat to the public seeing as his being incarcerated for 18 years was not a deterrent to

committing additional serious offenses.

      {¶8} Judgment affirmed.

      It is ordered that appellee recover of appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, J., and
PATRICIA ANN BLACKMON, J., CONCUR